SOMMERVILLE, J.
The three defendants are charged with murder; and their bail bonds have been fixed by the district judge at $7,500 for two of them, and at $2,-000 for the third. They claim that the bonds are excessive in amount, and beyond their ability to furnish. They invoke the supervisory jurisdiction of the court, and ask that the district judge be ordered to reduce the amount of bond in each case.
The amounts fixed are not in excess of the amounts usually required in cases of murder, and the discretion vested in the district judge in such matters does not appear to have been abused in any way.
The writ issued herein is recalled, at the cost of relators.
O’NIELL, J., dissents.